Citation Nr: 0326610	
Decision Date: 10/07/03    Archive Date: 10/15/03

DOCKET NO.  01-04 451A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether an August 1984 VA rating decision should be revised 
or reversed on the grounds of clear and unmistakable error 
for failing to award a higher level of special monthly 
compensation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel
INTRODUCTION

The veteran served on active duty from November 1969 to 
December 1971.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a July 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin which denied the veteran's claim of clear and 
unmistakable error (CUE) in an August 1984 VA rating 
decision..


FINDINGS OF FACT

1.  In a rating decision dated in August 1984, the RO granted 
special monthly compensation under 38 C.F.R. § 3.350(f)(3) at 
the rate equal to subsection (m), effective from March 31, 
1983.  The veteran did not appeal that decision.

2.  The August 1984 rating decision was supported by the 
evidence then of record and was consistent with the 
applicable law and regulations extant at that time.


CONCLUSIONS OF LAW

1.  The August 1984 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2002).

2.  The August 1984 rating decision was not clearly and 
unmistakably erroneous.  38 C.F.R. § 3.105(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran in essence contends that the August 1984 rating 
decision that granted special monthly compensation under 38 
C.F.R. § 3.350(f)(3) at the rate equal to subsection (m) 
effective from March 31, 1983 was clearly and unmistakably 
erroneous and that a higher level of special monthly 
compensation should have been awarded under 38 C.F.R. 
§ 3.350(f)(4).

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 - VA's duty to 
notify/assist

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claims and to assist 
him in obtaining the relevant evidence, as required under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified at 38 U.S.C.A. §§ 
5103, 5103A (West Supp. 2002)]; 38 C.F.R. § 3.159 (2003).  
However, as will be explained below, the Board finds that to 
the extent any VCAA duties are legally applicable to the 
appeal of this claim, any duty to notify the veteran of the 
evidence needed to substantiate his claim or to assist him in 
developing the relevant evidence has been met.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the provisions of the VCAA do not apply 
to a claim based on a previous decision having been the 
result of clear and unmistakable error.  See Livesay v. 
Principi, 15 Vet. App. 165, 174 (2001) (en banc).  The Court 
found that an attempt to obtain benefits based on an 
allegation of clear and unmistakable error "is fundamentally 
different from any other kind of action in the VA 
adjudicative process."  Livesay, 15 Vet. App. at 178.  As 
such, an allegation of clear and unmistakable error does not 
actually represent a "claim" but rather is a collateral 
attack on a final decision.  The Board therefore finds that 
the provisions of the VCAA, and its implementing regulations, 
are not applicable to the adjudication of the issue on appeal 
of clear and unmistakable error in the August 1984 rating 
decision.

Notwithstanding the above, general due process considerations 
have been observed in connection with this appeal.  See 
38 C.F.R. § 3.103 (2003).  The veteran has been provided with 
pertinent law and VA regulations in the September 2002 
supplemental statement of the case regarding this claim to be 
decided herein.  In addition, over the course of this appeal 
the veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  He testified 
at a hearing held in February 2002, at which time he and his 
representative set forth arguments in support of his claim 
and demonstrated knowledge and awareness of the pertinent 
issues germane to the adjudication of his appealed issue.

The Board can identify no further development which is 
necessary or which would avail the veteran or aid the Board's 
inquiry.  Accordingly, the Board will proceed to a decision 
on the merits of this claim.

Factual background

As noted above, the veteran served on active duty from 
November 1969 to December 1971.  Service records show that he 
was severely wounded in combat in Vietnam in February 1971, 
sustaining fragment wounds to all of his extremities as a 
result of an explosion.

Following service, the veteran was awarded service connection 
for multiple wound residuals (left above knee amputation and 
right below knee amputation) by rating decision in January 
1972.  This disability was assigned a 100 percent rating 
effective from December 11, 1971. In addition, the veteran 
was awarded service connection for shrapnel wound residuals 
of his upper extremities by a rating decision in April 1972.  
He was assigned separate ratings of 10 percent for each arm, 
also effective from December 11, 1971.
  
In addition, the veteran was awarded special monthly 
compensation under what is now designated 38 C.F.R. 
§ 3.350(f)(1) at the rate intermediate between subsection (l) 
and (m) [described in VA administrative parlance as "(l)1/2"] 
on account of the anatomical loss of one lower extremity with 
the anatomical loss of the other lower extremity at a level 
or with complications preventing natural knee action with 
prosthesis in place, also effective from December 11, 1971.

The veteran was subsequently awarded a permanent and total 
service-connected disability on account of loss of both lower 
extremities by rating decision in March 1972, for the purpose 
of establishing basic eligibility for specially adapted 
housing.  This rating was based on the results of a VA 
compensation examination conducted in March 1972, which the 
RO interpreted as supporting a finding of permanent and total 
disability due to the loss of both lower extremities.

No appeals were filed by the veteran with respect to these 
rating decisions.

The record further shows that the veteran filed claims 
seeking entitlement to special monthly compensation based on 
the need for regular aid and attendance, as well as for 
service connection for residuals of Agent Orange; those 
claims were denied by unappealed rating decisions issued 
between May 1977 and July 1980.  

No further action was taken by the veteran until 1984, when 
his representative filed a claim of his behalf requesting 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  Evidence submitted with this claim, which 
was received on March 5, 1984, included the veteran's Bronze 
Star Medal certificate, a page from his service personnel 
record detailing his Vietnam tour of duty, and a statement in 
support of claim (VA Form 21-4138) prepared by the veteran on 
February 21, 1984, which detailed his combat stressors and 
the problems he was experiencing as a result of his PTSD 
symptoms.

In connection with his PTSD claim, the veteran was examined 
on a VA psychiatric examination in May 1984.  This report 
noted that the veteran was happily married for the past 11 
years and had returned to college, although he was having 
problems staying motivated to study.  His past employment 
included operation of a tavern.  His medical history was 
significant for a prior period of hospitalization for 
treatment of his PTSD at the VA Medical Center (VAMC) in 
Tomah, Wisconsin.  This hospital stay followed an incident 
that took place in December 1982 when the veteran shot three 
people and was charged with attempted murder.  It was 
reported that he had benefited from this period of 
hospitalization, although he was continuing to have 
nightmares and flashbacks.  Otherwise, his clinical picture 
was negative for evidence of psychotic personality process 
and he was considered well oriented and competent for VA 
purposes.  It was also reported that the veteran hoped to 
continue his treatment course and that he was planning to 
return to school.  The diagnosis established as a result of 
these examination findings was PTSD.

Based on the above, service connection for PTSD was granted 
by rating decision in June 1984.  The veteran's PTSD was 
assigned a 30 percent disability rating effective from the 
date of claim, March 5, 1984.  It was specifically noted that 
an earlier effective date would be considered at a later date 
pending the receipt of the additional hospital reports that 
had been requested from the Tomah VAMC.  

In the June 1984 rating decision, the veteran was also 
awarded additional special monthly compensation under 
38 C.F.R. § 3.350(f)(3) at the rate equal to subsection (m) 
on account of anatomical loss of one lower extremity at a 
level or with complications preventing natural knee action 
with prosthesis in place with additional disabilities of 
PTSD, shell fragment wounds to both upper extremities, 
independently rated at 50 percent disabling or more.  This 
additional special monthly compensation was awarded effective 
from March 5, 1984.

Additional medical reports were associated with the record in 
July 1984.  These records consisted of a discharge summary 
from the Tomah VAMC for a period of hospitalization for the 
veteran's PTSD from March 31 to November 7, 1983 and 
outpatient follow-up treatment reports dated from December 
1983 to June 1984.

The VAMC hospital report indicated that the veteran had been 
admitted voluntarily from the Winnebago State Hospital where 
he had been diagnosed with PTSD, atypical depression and 
atypical dissociative disorder with a history of depression 
for the past several years.  He had no other previous 
psychiatric treatment history in the post-service period, to 
include treatment for or diagnosis of PTSD.  

The veteran's medical history noted on admission to the 
Winnebago facility was complicated by a pending criminal 
matter involving three counts of attempted murder; he had 
been sent to the psychiatric hospital to determine if he was 
eligible to stand trial.  [He apparently was found competent 
to stand trial.  He was later given a leave of absence during 
his lengthy VA hospitalization to attend his trial and 
evidently was found not guilty by reason of his psychiatric 
disability.]
The veteran's treatment course during this hospital stay was 
set forth in considerable detail in the discharge report, 
which, in pertinent part, was significant for the following 
findings:

[The veteran] entered into all aspects of 
the [PTSD] Program.  He attended all 
activities.  He was very verbal, both in 
group and individual activities and 
individual treatment.  He appeared to be 
very sincere in wanting to get some help 
for stress symptoms.  It was obvious that 
he had very many defects in his memory 
about Vietnam, but these gradually came 
back, more and more.  He appeared to be 
relaxed on the ward but at first became 
very anxious and tearful when talking 
about his legal problems and about his 
happenings in Vietnam.  During the course 
of his stay here he appeared to resolve 
much of his conflicts about Vietnam and 
he appeared to have benefited greatly 
from his time in the program.  At all 
times on the ward he appeared to be 
sincere, was a good adjustment, and 
helped the newer people who were coming 
into the program.  He went home on 
several passes and returned in good 
condition.  His depression lifted.

Later in the report, it was noted that the veteran had 
benefited from his hospital stay and that nothing more could 
be done for him.  It was noted that he was required to return 
to the Winnebago facility for another psychiatric evaluation.  
He also was scheduled for follow-up treatment at the VAMC-
Tomah, which is described below.  It was noted that on the 
day of discharge, November 7, 1983, he was alert, oriented, 
in excellent contact with reality, and without signs of 
anxiety or depression.  Moreover, he was considered competent 
and employable.  The final discharge diagnosis was PTSD and 
dysthymic disorder.

VA outpatient progress reports indicated that the veteran was 
seen in January 1984 for follow-up treatment for his PTSD, at 
which time it was reported that he had been released from the 
Winnebago facility after further evaluation pursuant to the 
instructions of the court.  At the time of this outpatient 
visit, it was noted that he had returned to the Tomah area 
and was doing volunteer work at the VAMC with plans to return 
to school in LaCrosse to study social work.  He reported no 
recent nightmares and good control of his temper, without 
need of medication.  He also reported that he was excited 
about his current plans, that his marriage was improving, and 
that he now felt like he could talk about his Vietnam 
experiences.  The evaluator noted that the veteran ". . . 
looked extremely good in terms of his affect and he seemed 
very happy.  There is no evidence of depression and he was 
pleasant and cooperative."  Additional follow-up reports 
dated in February-June 1984 noted in similar fashion that the 
veteran was making satisfactory progress with respect to his 
life plans and management of his PTSD.

On the basis of the above, the RO issued a rating decision in 
August 1984 which granted the veteran a temporary total 
evaluation for his PTSD under 38 C.F.R. § 4.29 from March 31, 
1983 to December 31, 1983, based on his March-November 1983 
hospitalization, with continuation of the prior 30 percent 
rating effective from January 1, 1984.  Further, the RO 
granted an earlier effective date for the veteran's PTSD and 
the award of the special monthly compensation under 
subsection (m) of 38 C.F.R. § 3.350(f)(3), assigning the date 
of these awards from his March 31, 1983 admission to the 
VAMC.

The veteran was provided notice of the August 1984 rating 
decision by letter dated September 25, 1984.  He did not 
appeal this decision.

In December 1999, the veteran through his accredited 
representative raised a claim of CUE in the August 1984 RO 
rating determination.  The veteran representative contended 
that the RO should have considered the provisions of 
38 C.F.R. § 3.350 and that if such had been done the 
veteran's special monthly compensation could have been 
adjusted from (m) to "(m) 1/2".   As noted in the 
Introduction above, the CUE claim was denied by the RO.  This 
appeal followed.



Relevant Law and Regulations

Finality/CUE

Previous determinations which are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error.  38 C.F.R. § 3.105(a) (2003).

The Court has held that for there to be a valid claim of 
clear and unmistakable error either the correct facts, as 
they were known at the time, were not before the adjudicator 
or the legal provisions effective at the time were improperly 
applied; a mere difference of opinion in the outcome of the 
adjudication does not provide a basis to find that VA 
committed administrative error during the adjudication 
process.  See Russell v. Principi, 3 Vet. App. 310 (1992); 
see also Crippen v. Brown, 9 Vet. App. 412, 421 (1996) [Court 
recognized in Russell that a viable claim of clear and 
unmistakable error must be premised on the RO's clear failure 
to consider certain highly probative evidence in the first 
instance versus asking that the Board reweigh or reevaluate 
the evidence reviewed by the RO in the prior final rating 
decision].

The Court has stated that clear and unmistakable error is 
"undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  See Russell, 3 Vet. App. 
at 313-14.  To raise a valid claim of clear and unmistakable 
error, an appellant must, with some degree of specificity, 
identify the alleged error and provide persuasive reasons why 
the result would have been different but for the alleged 
error.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  The error 
must be of fact or of law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Id., 6 Vet. 
App. at 43.

A disagreement as to how the facts were weighed or evaluated 
cannot form the basis of a claim of clear and unmistakable 
error.  See Luallen v. Brown, 8 Vet. App. 92 (1995); Damrel, 
6 Vet. App. at 246 [asking Board "simply . . .  to reweigh 
the evidence" "'can never rise to the stringent definition 
of CUE [clear and unmistakable error]' under 38 C.F.R. 
§ 3.105(a)" [quoting Fugo, 6 Vet. App. at 44)].

Vague allegations that the prior adjudication failed to 
follow the law or regulations cannot satisfy the stringent 
pleading requirements for the assertion of clear and 
unmistakable error.  Fugo, 6 Vet. App. at 44-45.  A failure 
to fully develop evidence is not considered to be clear and 
unmistakable error.  "[T]he VA's breach of the duty to 
assist cannot form a basis for a claim of [clear and 
unmistakable error] because such a breach creates only an 
incomplete rather than an incorrect record."  Caffrey v. 
Brown, 6 Vet. App. 377, 384 (1994).  Nor may the failure to 
follow procedures in the VA Physician's Guide for Disability 
Evaluation Examinations be a basis for finding clear and 
unmistakable error because that guide was not a statute or 
regulation.  See Allin v. Brown, 6 Vet. App. 207, 214 (1994).

Disability ratings

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2003).
These regulations have remained essentially unchanged since 
1984.

Special monthly compensation

Section 1114  of title 38, United States Code Annotated, has 
remained essentially unchanged, except for the amount of 
compensation, since 1946.  It provides, in pertinent part, 
that veteran who meet certain criteria are entitled to 
additional levels of compensation.

The applicable regulations in effect at the time, 38 C.F.R. 
§ 3.340 [permanent total disability] and § 3.350(f)(4) 
[additional independent 100 percent ratings as basis for 
"(m) 1/2" level of special monthly compensation], have 
remained unchanged to the present.

In order to be entitled to permanent total disability, it 
must be shown that such total impairment is reasonably 
certain to continue throughout the life of the disabled 
person.  This regulation further provides that diseases and 
injuries of long standing which are actually totally 
incapacitating will be regarded as permanently and totally 
disabling when the probability of permanent improvement under 
treatment is remote. Further it is provided that the age of 
the disabled person may be considered in determining 
permanence.  38 C.F.R. § 3.340(b) (1984).

Specific schedular criteria - rating PTSD

At the time of the August 1984 RO decision, the VA Schedule 
for Rating Disabilities described the following pertinent 
rating levels with respect to psychoneurotic disorders, 
including PTSD:

General Rating Formula for Psychoneurotic Disorders:

100 percent: The attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community. Totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior. 
Demonstrably unable to obtain or retain employment.

70 percent: 	Ability to establish and maintain effective or 
favorable relationships with people is seriously impaired. 
The psychoneurotic symptoms are of such severity and 
persistence that there is pronounced impairment in the 
ability to obtain or retain employment.

50 percent: 	Ability to establish or maintain effective or 
favorable relationships with people is substantially 
impaired. By reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels are so reduced 
as to result in severe industrial impairment.

30 percent: Definite impairment in the ability to establish 
or maintain effective and wholesome relationships with 
people. The psychoneurotic symptoms result in such reduction 
in initiative, flexibility, efficiency and reliability levels 
as to produce considerable industrial impairment.

38 C.F.R. § 4.132, Diagnostic Code 9405 (1984).

[The Board observes in passing that the VA Schedule for 
Rating Disabilities, 38 C.F.R. Part 4, has been amended with 
respect to the evaluation of psychiatric disabilities twice 
after 1984.  On February 3, 1988, the VA Schedule for Rating 
Disabilities was amended with respect to certain psychiatric 
disorders, including psychoneurosis.  See 53 Fed. Reg. 22 
(January 4, 1988).  Effective November 7, 1996, 38 C.F.R. 
Part 4 was amended with regard to rating mental disorders, 
including PTSD.  See 61 Fed. Reg. 52695 (Oct. 8, 1996).  
Because the Board must evaluate the CUE claim based upon the 
law as it existed at the time of the August 1984 RO decision, 
the subsequent revisions are not relevant to this decision.]

Temporary total evaluations

A total disability rating will be assigned without regard to 
other provisions of the rating schedule when it is 
established that a service-connected disability required 
hospital treatment in a VA or an approved hospital for a 
period in excess of 21 days or hospital observation at VA 
expense for a service-connected disability for a period in 
excess of 21 days.  38 C.F.R. § 4.29.

Analysis

Finality of August 1984 rating decision

The record reflects that the veteran was notified by letter 
dated September 25, 1984 of the RO's rating decision of 
August 1984.  He did not file a notice of disagreement in 
response to that rating decision.  See 38 U.S.C.A. § 7105(c).  
The August 1984 rating decision is final and is therefore 
subject to collateral attack under the theory of clear and 
unmistakable error.  See 38 C.F.R. §§ 3.104, 3.105, 20.1103 
(2003); cf. Best v. Brown, 10 Vet. App. 322 (1997) [a 
veteran's claim of clear and unmistakable error dismissed 
because rating decision was not final].  The veteran does not 
claim otherwise.

The veteran's allegations of clear and unmistakable error

As discussed in the law and regulations section above, 
specific allegations of clear and unmistakable error are 
required.

In essence, the veteran alleges that the RO in the August 
1984 rating decision committed clear and unmistakable error 
by failing to assign him a higher level of special monthly 
compensation, specifically at the "(m) 1/2" rate pursuant to 
38 C.F.R. § 3.350(f)(4).  The veteran in substance contends 
that an additional independent 100 percent disability rating 
had been granted for his PTSD.  Because the higher-level 
"(m) 1/2" rate of compensation required that the additional 
independent disability be "permanent" and "separate and 
distinct" from the other service-connected disabilities, it 
is also alleged by the veteran that the RO committed clear 
and unmistakable error in failing to assign a total and 
permanent rating for his PTSD.  See 38 C.F.R. § 3.340.

In so contending, the veteran through his representative has 
referred to the assignment in the August 1984 rating decision 
of a temporary 100 percent disability rating for PTSD from 
March 31, 1983 to January 1, 1984, based on the veteran's 
psychiatric hospitalization.  See 38 C.F.R. § 4.29.  In this 
regard, the veteran believes the RO erred in assigning the 30 
percent rating for his PTSD effective January 1, 1984 
following termination of the temporary total rating for the 
March-November 1983 hospitalization.

The gravamen of the veteran's presentation appears to be that 
the lengthy hospitalization in 1983 was indicative of a 
severe and intractable level of psychiatric disability and 
that it accordingly was clear and unmistakable error for the 
RO to have assigned a 30 percent rating for PTSD after the 
expiration of the temporary total rating.  The veteran also 
appears to contend that he is entitled to "(m) 1/2" for the 
period during which he was in receipt of the temporary total 
evaluation in 1983.

Discussion

In addressing the merits of the veteran's claim, for reasons 
expressed immediately below the Board concludes that 
application of the law to the facts in this case is against a 
finding that clear and unmistakable error was committed by 
the RO in the August 1984 rating decision.

First, it is clear that the correct facts were before the RO 
at the time it issued the rating decision in question.  It is 
not shown by the evidence that the factual record before the 
RO in August 1984 was either incomplete or incorrect.  Cf. 
Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  The RO 
obtained the report of a VA compensation examination 
conducted in May 1984, the Tomah VAMC discharge summary for 
the PTSD hospitalization in March-November 1983, and follow-
up progress reports dated through June 1984.  

As noted above, the Tomah VAMC hospital report referenced the 
fact that the veteran had been initially seen at the 
Winnebago mental health facility in connection with 
competency proceedings in connection with legal proceedings 
stemming from attempted murder charges.  Although no reports 
were obtained from that facility, in light of extensive 
subsequent medical records which were of record at the time 
of the decision, the Board finds that the evidence that was 
before the RO in August 1984 was sufficient to adjudicate the 
claim and that no further development was required at that 
time.  On this point, it is noted that the veteran did not at 
the time of the 1984 decision, or in connection with the 
current appeal,  indicate that pertinent evidence was 
missing.

Moreover, the Board notes that an alleged failure of the duty 
to assist cannot arise to clear and unmistakable error.  
Caffrey, 6 Vet. App. 377, 383 (1994) [alleged failure on the 
part of VA in assisting a veteran in the development of his 
claim did not constitute CUE].  To the extent prior caselaw 
provided otherwise, such case law has since been overturned.  
See Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002) 
[overturning the concept in contained Hayre v. West, 188 F.3d 
1327 (Fed. Cir. 1999) that "grave procedural error" 
vitiates the finality of a decision].  Although it has not 
been alleged by the veteran as a basis for clear and 
unmistakable error in this case, the current state of the law 
makes clear that in no event would the RO's failure to obtain 
any reports from the Winnebago facility at the time of its 
August 1984 adjudication constitute clear and unmistakable 
error in that rating decision.

In essence, the veteran appears to be contending that his 
PTSD was of such severity as to warrant a 100 percent rating 
and in addition was permanent.  If such was the case, the 
veteran would be entitled to special monthly compensation at 
the "(m) 1/2" rate based on the existence of independent 100 
percent ratings under § 3.350(f)(4).  
As such, it appears to the Board that the veteran's 
allegations of clear and unmistakable error in the August 
1984 rating decision are based essentially on a disagreement 
as to how the facts were then weighed or evaluated.  As 
indicated above, such contentions cannot form the basis of a 
valid claim of clear and unmistakable error.  See Crippen, 9 
Vet. App. at 421.  

Entitlement to the higher "(m) 1/2" level of special monthly 
compensation under 38 C.F.R. § 3.350(f)(4) requires a single 
permanent disability independently ratable as 100 percent 
that is separate and distinct and involves different 
anatomical segments or bodily systems from the conditions 
establishing entitlement under, in this case, the "(m)" 
rate (anatomical loss of both lower extremities at a level or 
with complications preventing natural knee action with 
prosthesis in place).  There is no question that the 
veteran's PTSD is a separate and distinct condition from the 
disability of the lower extremities disability.  The 
veteran's CUE claim thus stands or falls on matter of the RO 
declining to assign a permanent total disability rating for 
his PTSD in August 1984.

With respect to the veteran's PTSD, a total rating under the 
schedular criteria in effect at the time of the August 1984 
rating decision required evidence demonstrating totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior. A total 
rating under the schedular criteria could also be shown 
either by virtual isolation in the community caused by 
adversely affected attitudes of all contact except the most 
intimate or demonstrable inability to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1984).  

As detailed in the factual background section above and 
explained below, the medical evidence before the RO in August 
1984 did not support entitlement to higher levels of 
compensation, either for additional special monthly 
compensation under 38 C.F.R. § 3.350(f)(4) or for permanent 
total disability for the veteran's PTSD under 38 C.F.R. 
§ 3.340.  It is clear that the veteran engaged in violent 
behavior leading to his arrest for attempted murder and 
subsequent lengthy hospitalization at the VA facility in 
Tomah, Wisconsin.  It is equally clear that his condition 
improved dramatically after the hospitalization.  Thus, 
although there is evidence of behavior which evidenced 
""disturbed thought or behavioral processes" and 
"explosions of aggressive energy resulting profound retreat 
from mature behavior" which are consistent with the 
assignment of a 100 percent rating in connection with the 
hospitalization in 1983, the veteran's psychiatric condition 
improved markedly during and after the hospitalization.   

Regarding the prerequisite finding of permanent total 
disability for the PTSD as the basis to establish entitlement 
to the higher "(m) 1/2" level of special monthly 
compensation, it appears that the RO's conclusion that a 30 
percent rating for his PTSD should be assigned following his 
discharge from the hospital was based on evidence then of 
record.  Findings congruent with the requirements for a total 
(100 percent) rating for the PTSD were not evident from the 
Tomah VAMC hospital report, the May 1984 VA examination or 
the outpatient reports dated through June 1984.  To the 
contrary, these reports showed that the veteran's PTSD 
symptoms abated significantly during his lengthy 
hospitalization in 1983, that he was making a good adjustment 
following this hospitalization, and that he did not have any 
of symptoms of total psychiatric impairment (out of touch 
with reality, disturbed thought/behavioral patterns, virtual 
isolation in the community, etc.).  

A review of the pertinent evidence indicates that the veteran 
showed considerable improvement in his PTSD symptoms during 
and after his 1983 hospitalization, a finding that directly 
contraindicates against a permanent total rating.  
Specifically regarding employment, it was noted in the VAMC 
hospital report that he was competent and employable at the 
time of discharge in November 1983.  Although he was not 
working, the follow-up progress reports indicated that he was 
pursuing further educational goals and doing volunteer work 
at the VAMC.  

Moreover, it is clear that a permanent total rating for the 
PTSD would not have been in order in August 1984 given the 
relatively recent onset of the disability and in view of the 
fact that the veteran was making excellent progress following 
the March-November 1983 hospitalization, as evident from the 
findings reported in the follow-up outpatient reports.  In 
short, none of the clinical findings for the period 
immediately preceding the August 1984 RO decision was 
suggestive of total psychiatric impairment, and therefore 
there was no basis to consider entitlement to "(m) 1/2"under 
section 3.340 when the RO adjudicated the veteran's claim in 
August 1984.  

The veteran has essentially argued that his lengthy 
hospitalization in 1983 was in and of itself indicative of a 
severe and intractable level of psychiatric disability and 
that it therefore constituted CUE for the RO to have assigned 
a 30 percent rating for PTSD after the expiration of the 
temporary total rating.  However, medical evidence of record 
in August 1984, including the VA examination report of May 
1984 and the VA progress notes dated from December 1983 to 
June 1984, documents that the veteran's PTSD symptoms 
improved considerably over the course of his hospitalization, 
and even more so immediately thereafter.

In particular, the VA progress reports described how the 
veteran had no acute symptoms of depression, was on no 
medication for his PTSD, and was moving forward with his life 
plans.  There are no findings in these reports to suggest 
that the veteran was anxious, depressed, or was displaying 
psychotic behavior.  These findings fell were far short of 
the criteria needed to support a permanent, total 100 percent 
disability rating for PTSD.  Based on these facts, there is 
no basis to find any clear and unmistakable error in the RO's 
actions in 1984 to continue the veteran's prior 30 percent 
rating for his PTSD following termination of the temporary 
total rating.  

Thus, although the veteran and his representative have 
pointed to the lengthy psychiatric hospitalization as 
evidence of permanent total disability due to PTSD, as 
explained immediately above the RO's decision was based on 
other evidence which showed improvement in his psychiatric 
condition during and after the hospitalization.  To the 
extent that the veteran has focused on evidence which is 
arguably in his favor to the exclusion of evidence against 
his claim, he is challenging the way the RO weighed the 
evidence of record.  His argument boils down to be a mere 
disagreement as to the way the evidence was evaluated by the 
RO.  As the law cited above provides, this is not a valid 
basis to overturn a decision based on CUE. 

In summary, in light of the medical and other evidence of 
record in August 1984, it is hardly "undebatable" that the 
veteran's PTSD was permanently and totally disabling at the 
time of the August 1984 RO decision.  The evidence before the 
RO in August 1984 arguably did not support either entitlement 
to a higher level of special monthly compensation under 38 
C.F.R. § 3.350(f)(4) or entitlement to a total and permanent 
disability rating for the veteran's PTSD.  Although the 
veteran now obviously disagrees with the conclusions reached 
by the RO in 1984, any asserted failure on the part of the RO 
to evaluate and interpret the evidence correctly does not 
amount to clear and unmistakable error.  See Eddy v. Brown, 
9 Vet. App. 52 (1996).

The veteran also appears to contend that he is entitled to 
special monthly compensation at the  "(m) 1/2" level for the 
period during which he was in receipt of the temporary total 
evaluation in 1983.  His reasoning appears to be that since 
he was rated 100 percent disabling for PTSD under 38 C.F.R. 
§ 4.29 in connection with the hospitalization, this satisfied 
the requirements of two independent total ratings under 
38 C.F.R. § 3.350(f).  For reasons explained below, this 
argument is without merit.  

The regulation providing entitlement to a temporary total 
disability rating for hospitalization in excess of 21 days 
for a service-connected disability, 38 C.F.R. § 4.29, 
specifically states that such a total rating will be assigned 
"without regard to other provisions of the rating 
schedule."  This temporary total rating does not equate to a 
schedular 100 percent rating.  The specific language cited 
above clearly contemplates a situation in which a disability 
worsens for some period of time, but not permanently.  This 
is the exact reason why such a rating under section 4.29 is 
described as a temporary total rating.  Because a temporary 
total rating does not equate to a schedular total rating, it 
follows that the temporary rating assigned for his 
hospitalization could not be also a permanent total rating 
within the meaning of 38 C.F.R. § 3.340.

Entitlement to the "(m) 1/2 rate" of special monthly 
compensation could only be granted if the veteran had a 
permanent total rating for his PTSD pursuant to the criteria 
under 38 C.F.R. § 3.340.  The existence of a permanent total 
rating for PTSD was not met when the RO rated this case in 
August 1984, the reasons for which are fully discussed above.  
The assignment of the temporary total rating based on the 
veteran's hospitalization in 1983 does not serve to change 
that conclusion.  By its own terms the temporary total rating 
under Paragraph 29 was temporary.

Thus, there was no basis for the RO to consider assigning a 
higher level of special monthly compensation because the 
veteran had been assigned a temporary total rating during his 
lengthy 1983 hospitalization.  It is clear that the permanent 
total rating referred to under section 3.340 is a schedular 
total rating, not a temporary total rating awarded under 
section 4.29.  Because the veteran did not have a permanent 
total rating for his PTSD, the RO in August 1984 would have 
had no reason to consider awarding the higher "(m) 1/2 level" 
of special monthly compensation.  



Conclusion

In conclusion, the Board finds that the August 1984 rating 
decision was not fatally flawed factually or legally at the 
time it was made, nor when viewed in light of the entire 
record as constituted at that time would a different 
conclusion be compelled.  Accordingly, the Board concludes 
that the August 1984 rating decision was supported by the 
evidence then of record and was not clearly and unmistakably 
erroneous.  38 C.F.R. § 3.105(a) (2003).  The benefits sought 
on appeal are accordingly denied.


ORDER

The claim of clear and unmistakable error in the August 1984 
rating decision is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



